Citation Nr: 1016805	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-36 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to 
February 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A Notice of Disagreement 
was received in April 2004, a Statement of the Case was 
issued in March 2006, and a Substantive Appeal was received 
in December 2008.  

The Board notes that the claim for service connection for an 
acquired psychiatric disorder, including PTSD, was originally 
denied by the RO in an April 2000 rating decision.  Special 
review of the file was done ordered in October 2002.  By 
rating action of June 2003, service connection for a 
psychiatric disorder, including PTSD, was continued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has submitted several stressor statements, 
including a November 2008 statement that she may have been 
raped while she was sleeping.  As the Veteran has asserted 
that she has PTSD due to a personal assault in service, there 
are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  VA has special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual 
M21-1), Part III, paragraph 5.14(c).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that the Veteran in this case has not 
received the required notice.  On remand, the RO should issue 
notice to the Veteran explaining the evidence necessary to 
corroborate a stressor during service to support her claim 
for PTSD due to personal assault, pursuant to 38 C.F.R. 
§ 3.304(f).  This requirement is consistent with the VCAA's 
duty to inform the claimant of the information and evidence 
needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) 
(2009).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate 
stressor development letter.  The Veteran 
should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the Veteran.

The Veteran should be requested to provide 
further detail concerning the claimed 
incident during which she was personally 
assaulted, to allow corroboration of the 
claimed incident(s).

2.  The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of any 
claimed stressor.  If so, the appropriate 
steps should be taken to attempt 
verification of the Veteran's stressors.  
The RO should inform the Veteran by letter 
of the types of alternative evidence she 
may submit to support her PTSD claim, as 
provided in 38 C.F.R. § 3.304(f)(3).  

3.  Readjudicate the Veteran's claim for 
service connection.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, provide the Veteran a 
supplemental statement of the case and an 
opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


